Richardson, Judge,
delivered the opinion of the court.
The only error complained of in this case is, that the court refused to give an instruction asked by the plaintiff, and though it was made the ground of a motion for a new trial it does not appear that an exception was taken at the time. *416It is the practice of this court not to review instructions unless .they were excepted to at the time they were given or refused. (Powers v. Allen, 14 Mo. 367.)
The other judges concurring, the judgment will be affirmed.